MEMORANDUM **
This is a petition for review of an order denying petitioner’s application for cancellation of removal. A review of the record shows the petitioner does not have a qualifying relative for the purpose of obtaining cancellation of removal. Accordingly, respondent’s motion for summary disposition is granted, see United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition), and this petition for review is denied. See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (concluding that petitioner who failed to show evidence of qualifying relative was ineligible for cancellation of removal).
All other pending motions are denied as moot.
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004); El Himri v. Ashcroft, 344 F.3d 1261 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.